DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/28/21 has been entered, in which Applicant amended claims 1-9 and 17-26 and added new claim 10/27. Claims 1-9 and 17-27 are pending in this application and has been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC 112 rejections of claims 17-20 are applied in light of Applicant’s amendments and explanations
New 35 USC 103 rejections of claims 1-9 and 17-27 are applied in light of Applicant’s amendments and explanations.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claim 10 has been renumbered as claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
As per claim 17, the claim recites the following limitations: “one or more employee wearable devices” “a first subset of the one or more wearable employee devices” and “the one or more wearable employee devices of a specific one of the one or more employees.” These claim limitations are unclear as they refer to both an employee wearable device and a wearable employee device and it is unclear if these are the same or different devices. Additionally, these conflated terms appear throughout the claim. For the purposes of examination, Examiner’s best guess is that the limitations refer to each other. Appropriate correction and/or clarification is required.
Additionally, the above defects found in claim 17 appear in dependent claims 18-20 and as such they are rejected for the same reasons put forth above. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0227890 to Bednarek et al. (hereafter referred to as Bednarek) in view of U.S. Patent Application Publication Number 2014/0279294 to Field-Darragh et al..  (hereafter referred to as Field-Darragh)).
As per claim 1, Bednarek teaches:
A set of one or more devices configured for operation at a venue of a retailer and for processing orders received by the retailer, the set of one or more comprising: non-transitory memory storing instructions; one or more processors in communication with the memory, wherein the one or more processors execute the instructions to thereby cause the set of one or more devices to: (Paragraph Number [0096] teaches the infrastructure outlined above and discussed further below can be used to support a wide variety of APPS that can be used on "smart devices" 110 (which includes phones, tablets, wearable computers (e.g., wristwatches, glasses), laptop computers, desktop computers, vehicle computer systems (both built-in and beamed in) and the like. Paragraph Number [0142] teaches an exemplary computing device would include one or more processors, storage, memory (e.g., RAM and flash or disk storage) for a data store and applications including an electronic list application, a data store search engine and various support engines described herein and shown, for example, in FIG. 3).
receive a notification about a pickup-requesting order received by the retailer from a customer and identifying one or more ordered items to be delivered to the customer at a predetermined pickup location associated with the venue, the notification including a predicted arrival time of the customer at the pickup location; (Paragraph Number [0225] teaches the system includes a pending deliveries list.  Using information on this list, the trusted drive or logistics engine of the system may alert drivers to the impending unfilled delivery orders.  The TRUSTED DRIVER could respond with a message indicating the driver's delivery capacity and any special equipment such as refrigeration equipment or warming equipment to keep food or other items cool or warm.  Using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119])).
present a first alert by way of an interface of the set of one or more devices, the first alert notifying a user of the set of one or more devices who is located at the venue of the retailer that the order has been placed (Paragraph Number [0056] teaches a unique VENDOR ID is created for each VENDOR and a VENDOR PROFILE record is created for system VENDOR users and associated with each VENDOR ID.  The profile record may include location and hours of operation information data, contact information data, business category data (e.g., grocery, retail, travel etc.) and affiliation information data (e.g., identification of related stores or branches). Paragraph Number [0071] teaches identifying the user location together with stored vendor location information to 
receive, after presenting the first alert, a first input indicating that the user intends to personally deliver the one or more ordered items to the customer at the pickup location; (Paragraph Numbers [0220]-[0221] teach the trusted driver query engine of the system gives the trusted driver the option to accept the additional job at step 931.  At step 930, the trusted driver query engine of the system stores the driver ID and cost for accepted jobs. The trusted driver query engine of the system at step 973 runs an optimization engine and assigns the job one of the trusted drivers based upon user preferences.  At step 975, the trusted driver query engine of the system outputs a trusted driver job list.  At step 977, the trusted driver query engine of the system monitors and displays progress of the trusted driver and confirms delivery.  Paragraph Number [0225] teaches using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119]). Paragraph Number [0013] teaches receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile 
transmit, in response to the first input, an acknowledgement response acknowledging claim of responsibility by the user for the received notification (Paragraph Numbers [0220]-[0221] teach the trusted driver query engine of the system gives the trusted driver the option to accept the additional job at step 931.  At step 930, the trusted driver query engine of the system stores the driver ID and cost for accepted jobs. The trusted driver query engine of the system at step 973 runs an optimization engine and assigns the job one of the trusted drivers based upon user preferences.  At step 975, the trusted driver query engine of the system outputs a trusted driver job list.  At step 977, the trusted driver query engine of the system monitors and displays progress of the trusted driver and confirms delivery.  Paragraph Number [0225] teaches using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119]). Paragraph Number [0013] teaches receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto).
Bednarek teaches receiving orders and notifying employees and customers in regard to placing and delivering that order but does not explicitly teach utilizing a 
store the order in a preparation prioritizing queue based on the predicted arrival time and based on an amount of time required to prepare the one or more ordered items of the customer (Paragraph Number [0191] teaches pick items 502, may enable a picker to access a user interface that enables the picker to select order items from the retail store fulfill queue. The picker may have access and/or visibility to items that may not be selected by another picker.  Also, the order items accessible and/or visible to the picker may be determined in part by factors such as, type of good or service, location of the picker within the retail store, location of good within the retail store, supervisor/administrator preference, number of order items already in picker's pick queue, or the like.  In this way the workload placed on each picker at any time may be adjusted or re-balanced in accordance with one or more factors related to the current environment of the store or warehouse, the picking queue for the picker or for a group of pickers, the urgency of certain items in terms of their need for fulfillment, etc.  (See also Paragraph Numbers [0074]-[0077] and [0190]-[0194])).
Both Bednarek and Field-Darragh are directed to sending and receiving information regarding customers’ orders. Bednarek discloses a delivery communication system that sends and receives notifications regarding customer orders. Field-Darragh improves upon Bednarek by disclosing storing orders received in a queue based upon needed time to fulfil an order and using Near Field Communication and vibration motors to facilitate communication between users and the system. One of ordinary skill in the art would be motivated to further include storing orders received in a queue based upon 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sending and receiving notifications regarding customer orders in Bednarek to further utilize storing orders received in a queue based upon needed time to fulfil an order and using Near Field Communication and vibration motors to facilitate communication between users and the system as disclosed in Field-Darragh, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 21, claim 21 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 2, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 1.
In addition, Bednarek teaches:
wherein the interface couples to a display, and wherein the one or more processors further execute the instructions to thereby cause the set of one or more devices to: present information on the display regarding at least one of the order, the customer, and the pickup location. (Paragraph Number [0118] teaches a USER may use 
As per claim 3, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 1.
Bednarek does not explicitly teach the following limitations which are taught by Field-Darragh:
further comprising a vibration motor disposed to vibrationally alert the user, and wherein the vibration motor is activated as part of presenting the first alert by way of the interface of the device (Paragraph Number [0061] teaches presenting the information can include displaying information such as a text string, image, or video.  In some implementations, presenting the information can include producing a notification, e.g., causing a force feedback (e.g., vibration indication), playing audio (e.g., beep, music, etc.), causing a visual indication (e.g., message display, flashing light), or a combination thereof).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 4 and 22, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 21 respectively.
In addition, Bednarek teaches:
wherein the one or more processors further execute the instructions to thereby cause the set of one or more devices to: receive a second input indicating that the user can no longer personally deliver the one or more ordered items (Paragraph Number [0013] teaches send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier, identify a plurality of couriers to perform segments of a complete delivery, send pickup and transfer delivery instructions to one of the plurality of couriers, send transfer pickup and final delivery instructions to a different one of the plurality of couriers and optionally identify at least one intermediate courier from the plurality of couriers and send transfer pickup and transfer delivery instructions to the intermediate courier.  Paragraph Number [0227] teaches the logistics engine of the system then proceeds back to step 1123 and repeats the process until a determination is made that either the driver cannot accommodate any additional orders or that there are no pending orders in the same vicinity or en route).
transmit in response to the second input, an opt-out response indicating that the user will not be able to personally deliver the order (Paragraph Number [0013] teaches send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting 
As per claims 5 and 23, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 21 respectively.
In addition, Bednarek teaches:
wherein the one or more one processors further execute the instructions to thereby cause the set of one or more devices to: receive an escalation notice (Paragraph Number [0013] teaches sending messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the 
present a second alert in response to the escalation notice and by way of the interface notifying the user as to a second event, wherein the second alert is different from the first alert and identifies an urgency related to delivering for another order. (Paragraph Number [0013] teaches sending messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier, identify a plurality of couriers to perform segments of a complete delivery, send pickup and transfer delivery instructions to one of the plurality of couriers, send transfer pickup and final delivery instructions to a different one of the plurality of couriers and optionally identify at least one intermediate courier from the plurality of couriers and send transfer pickup and transfer delivery instructions to the intermediate courier. (Based on Applicant's example of escalation provided in the disclosure Pages 40-41 an escalation 
As per claims 6 and 24, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 21 respectively.
In addition, Bednarek teaches:
wherein the at least one or more processors further execute the instructions to thereby cause the set of one or more devices to verify completion of the delivery by the user of the ordered items to the customer at the pickup location. (Paragraph Number [0114] teaches the difference is that location information is shared for a specified period/duration set by the APP user (e.g., customer) when authorizing the system to share their smart device location with a courier for a limited duration (generally until the delivery is complete).  The APP also works with the communication system to allow the system to push a message to the smart device as well and to enable courier to customer direct messaging or chat.  The APP also allows the communication system to send a remote message to the screen of the customer's smart device, such order confirmation or information that the courier is looking for them. Paragraph Number [0268] teaches as the process proceeds from step 1810, through steps 1812, 1814, 1816, 1818, 1820 to completion, "tokens" are exchanged among the customer, couriers, meeting points and vendor. Paragraph Number [0349] teaches through exchange of data and messages with the communication system, the progress of the delivery is monitored and delivery instructions may be modified and orders rebalanced if the delivery is not on time.  When 
As per claims 7 and 25, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 6, and 21 and 24 respectively.
In addition, Bednarek teaches:
further comprising a bar code scanner wirelessly connected to the set of one or more devices, the bar code scanner scanning a bar code displayed by a device of the customer, and wherein scanning the bar code verifies completion of the delivery by the user of the ordered items to the customer at the pickup location. (Paragraph Number [0087] teaches A SCANNING ENGINE 385 for recognizing and associating physical items with list items stored in a user list.  The scanning engine may operate in conjunction with the image recognition engine or a bar code reader for input. Paragraph Number [0268] teaches as the process proceeds from step 1810, through steps 1812, 1814, 1816, 1818, 1820 to completion, "tokens" are exchanged among the customer, couriers, meeting points and vendor. Paragraph Number [0349] teaches through exchange of data and messages with the communication system, the progress of the delivery is monitored and delivery instructions may be modified and orders rebalanced if the delivery is not on time.  When the delivery is complete, the process is stopped and the system processes the payment, tip and customer rating using the communication system).
As per claims 8 and 26, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 21, 24, and 25 respectively.

further comprising a near-field communication (NFC) device, the NFC interacting wirelessly with device of the customer to obtain information verifying completion by the user of the delivery of the ordered items to the customer at the pickup location (Paragraph Number [0057] teaches the tag may communicate the data in response to being scanned, interrogated, activated, prompted, powered, or otherwise caused to transfer the data by a process or by the operation of a suitable device.  The data transferred/communicated may include one or more of data that identifies the tag (and by inference, identifies the item or the structure), a condition of the item, a location of the item, or other relevant data or information.  The tag may be printed directly onto a media, e.g., a paper tag, which may also include other printed information such as text, graphics, pictures, and the like.  The tag may be mechanically enclosed in plastic, metal, or the like.  One example of a suitable tag is a RFID (radio frequency identification) tag.  Another example is a tag that operates to communicate data by use of a NFC (near field communication) mechanism). Paragraph Number [0154] teaches fulfillment server application 257 may enable users to receive orders, view order items, allocate items to a picker, generate picking data, prioritize fulfillment of items, or the like.  In one embodiment, fulfillment server application 257 may enable delivery of orders by determining delivery and/or shipping information for completed orders (See also Paragraph Numbers [0068] and [0166])).

As per claim 9, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 1.
In addition, Bednarek teaches:
wherein the interface of the set of one or more devices. is an input interface that includes at least one of a push button, an accelerometer, and a touchscreen (Paragraph Number [0098] teaches the user can use the APP to create the list by selecting items to add to the list from a menu or webpage, by inputting items though a touch screen interface, keyboard or voice input, by scanning a code such as a bar code or QR code).
As per claim 17, Bednarek teaches:
A system for processing orders requesting pickup of one or more ordered items at a pickup location associated with a retailer, the system comprising: one or more employee wearable devices capable of being worn or carried by a respective one or more employees of the retailer; and a pickup management system that includes one or more computing devices configured to (Paragraph Number [0096] teaches the infrastructure outlined above and discussed further below can be used to support a wide variety of APPS that can be used on "smart devices" 110 (which includes phones, tablets, wearable computers (e.g., wristwatches, glasses), laptop computers, desktop computers, vehicle computer systems (both built-in and beamed in) and the like. Paragraph Number [0142] teaches an exemplary computing device would include one or more processors, storage, memory (e.g., RAM and flash or disk storage) for a data store and applications including 
transmit a first notification to at least a first subset of the one or more wearable employee devices, the first notification indicating placement of an order for delivery of corresponding one or more ordered items to a customer at a predetermined pickup location of the retailer at a predicted customer arrival time (Paragraph Number [0225] teaches the system includes a pending deliveries list.  Using information on this list, the trusted drive or logistics engine of the system may alert drivers to the impending unfilled delivery orders.  The TRUSTED DRIVER could respond with a message indicating the driver's delivery capacity and any special equipment such as refrigeration equipment or warming equipment to keep food or other items cool or warm.  Using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119])).
receive, from at least one of the one or more wearable employee devices of a specific one of the one or more employees and after transmitting the first notification,  an acknowledgement response accepting responsibility to personally deliver the corresponding one or more ordered items to the customer at the predetermined pickup location (Paragraph Numbers [0220]-[0221] teach the trusted driver query engine of the system gives the trusted driver the option to accept the additional job at step 931.  At step 930, the trusted driver query engine of the system stores the driver ID and cost for accepted jobs. The trusted driver query engine of the system at step 973 runs an 
transmit order information to at least one of the one or more wearable employee devices of the specific employee who has accepted said responsibility after transmission of accepting the first notification. (Paragraph Numbers [0220]-[0221] teach the trusted driver query engine of the system gives the trusted driver the option to accept the additional job at step 931.  At step 930, the trusted driver query engine of the system stores the driver ID and cost for accepted jobs. The trusted driver query engine of the system at step 973 runs an optimization engine and assigns the job one of the trusted drivers based upon user preferences.  At step 975, the trusted driver query engine of the system outputs a trusted driver job list.  At step 977, the trusted driver query engine of the system monitors and displays progress of the trusted driver and confirms delivery. 
Bednarek teaches receiving orders and notifying employees and customers in regard to placing and delivering that order but does not explicitly teach utilizing a preparation queue and optimizing orders based on arrival time and time required to prepare the order which is taught by the following citations from Field-Darragh:
store the order in a preparation queue based on the predicted arrival time and an amount of time required to prepare the order (Paragraph Number [0191] teaches pick items 502, may enable a picker to access a user interface that enables the picker to select order items from the retail store fulfill queue. The picker may have access and/or visibility to items that may not be selected by another picker.  Also, the order items accessible and/or visible to the picker may be determined in part by factors such as, type of good or service, location of the picker within the retail store, location of good within the retail store, supervisor/administrator preference, number of order items already in picker's pick queue, or the like.  In this way the workload placed on each picker at any 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 18, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 17.
In addition, Bednarek teaches:
transmit a second notification to a second subset of the one or more wearable devices upon determining that an acknowledgement response from any specific one of the one or more employees has not been received within a predetermined amount of time after transmitting the first notification. (Paragraph Number [0213] teaches at step 505, the polling engine of the system retrieves a time limit for response either by reading a predetermined time limit stored in a computer readable medium or, alternatively, prompting the user to input a time limit for response.  At step 507, the polling engine of the system retrieves a selection of one or more affiliation group(s) that is/are to receive that Query Text (again either by retrieving a preset group stored in a computer readable medium and/or prompting the USER to select a group or users). Paragraph Number [0220] teaches at step 905, the trusted driver query engine of the system collects details of the job request including customer information, pickup address, delivery address, maximum time, maximum cost and the user preference as to whether cost or time should take priority. Paragraph Number [0222] teaches at step 1030, the optimization engine of 
As per claim 19, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 17 and 18.
In addition, Bednarek teaches:
wherein the one or more employee wearable devices are configured to: present a first alert upon receiving the first notification, the first alert notifying the respective employee who wears of carries a respective subset of the one or more employee wearable devices that the order has been placed, and present a second alert, different from the first alert, upon receiving a second notification, the second alert identifying an urgency related to delivering of another order (Paragraph Number [0013] teaches sending messages to the customer placing the order confirming the orders and, optionally 
As per claim 20, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 17.
In addition, Bednarek teaches:
wherein the pickup management system is further configured to receive a delivery confirmation from at least one of the one or more wearable employee device§. of the specific employee who accepted responsibility to personally deliver the corresponding one or more ordered items to the customer at the predetermined pickup location 
As per claim 27, claim 27 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 4/28/21 have been fully considered but they are not persuasive.
The 35 USC 112 rejections of claims 17-20 are maintained despite Applicant’s amendments as there is still variations in language between the wearable employee devices. Examiner finds at least three different variations of the term in claims 17-20. The variations should each properly reference each other by utilizing the same language rather than similar but different terms which would require a person reading the claims to make determinations as to whether the wearable devices are the same or different. As such, appropriate modifications to these terms is required and the 35 USC 112 rejections maintained.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims and the newly added claims. (See Applicant’s Remarks, 4/28/2021, pgs. 9-19). Examiner respectfully disagrees. Examiner notes that new citations from the Bednarek reference has been applied to the newly presented claim limitations in response to Applicant’s amendments as indicated in the above in the newly applied 35 USC 103 rejection. In response to Applicant’s arguments, Examiner directs Applicant to review the new grounds of rejection provided in the 35 USC 103 rejection presented above. In regard to Applicant’s specific assertions that the Field-Darragh reference does teach the personally delivering or the obligation portions of the claim language, Examiner notes that 
Paragraph Numbers [0220]-[0221] teach the trusted driver query engine of the system gives the trusted driver the option to accept the additional job at step 931.  At step 930, the trusted driver query engine of the system stores the driver ID and cost for accepted jobs. The trusted driver query engine of the system at step 973 runs an optimization engine and assigns the job one of the trusted drivers based upon user preferences.  At step 975, the trusted driver query engine of the system outputs a trusted driver job list.  At step 977, the trusted driver query engine of the system monitors and displays progress of the trusted driver and confirms delivery.
 The above cited portions of Bednarek make it clear that the courier is personally delivering as well as fully committing to delivering the ordered item. Accordingly, Examiner asserts that the combination of Bednarek and Field-Darragh teach the amended claim language. Examiner is not persuaded by the distinctions Applicant is attempting to make.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624